Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 09/28/2021
Claims 1-3, 6, 7, 11-13, 16-19 have been amended by Applicant.
Claims 1-19 are currently pending and have been rejected as follows. 
Response Request for Information under 37 C.F.R. §1.105
	Examiner thanks Applicant for his response to the 1.105 requirement. The purpose of requirement was to assist Examiner understanding Applicant’s invention both claimed and disclosed and clarify Applicant’s past and/or present efforts to publicly sell or use the invention. Examiner considers Applicant’s response as a bona fide attempt to comply with the requirement for information since the Applicant provided the one document as stated at Remarks 09/28/2021 p.9 ¶1-¶2. No other information was provided. 
Response to Amendments
112 (b) rejection in the previous act is withdrawn in view of Applicant amendment as suggested by Examiner.
101 rejection is maintained with a detailed analysis and explanation below. 
Response to Arguments
Applicant’s 09/28/2021 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments 
Step 2A prong one: Remarks 09/28/2021 p.10 ¶2-¶3 argues that a human cannot 
* “receive a command of a plurality of commands” “associated with a person and with a respective set of actions that correspond to the person”, 
* “retrieve data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”, “and” 
* “evaluate each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person”, 
* “identify a response ...based on a current context of the vehicle and a past behavior of the person”.
under broadest reasonable interpretation of what is actually claimed, could still be practically performed as mental processes by observation, evaluation, judgments and [verbal] opinions as exemplified by MPEP 2106.04(a)(2) III ¶2.
In fact, nothing would prevent a co-pilot, skilled mechanic, vehicle engineer, spouse, friend or any other occupant of the vehicle to “receive a” [verbal] “command” “associated with a person” [i.e. pilot or driver] “and with a respective set of actions that correspond to the person” such as “retrieve scheduling data” [i.e. agenda , calendar], “recommend a departure time” [for the pilot or driver], and based on the pilot’s or driver’s verbal command to “identify a first set of a plurality of actions to perform” [i.e. schedule data, recommend departure], and further mentally evaluate them according to the “identif[ied] ” [verbal] “response ...based on a current context of the vehicle” [i.e. vehicle time and location on a map] “and a past behavior of the person” [i.e. known and recalled  preferences of the drive or pilot].
Equally important, even if one would replace the co-pilot, skilled mechanic, vehicle engineer spouse, friend or any other occupant of the vehicle assisting the driver or pilot, with simple interaction with, and observation on, physical aids (i.e. visual observation on odometer, calendar etc.) to mentally evaluate subsequent actions and assist said driver, such replacement would still not preclude the claims from reciting a mental process, because MPEP 2106.04(a) (2) III states that a claim reciting use of physical aids [here assistant] might still recite the abstract grouping on “Mental Processes”.
In fact here, the aided or assistive nature of the invention is revealed straight from the Application’s own Title, namely: Vehicle Intelligent Assistant.  
	This finding is vital since, when testing the claims under MPEP 2106.04(a)(2)III C. Examiner discovers that even if 1. Performing a mental process on a generic computer1, 2. Performing a mental process in a computer environment2, and 3. Using a computer as 3, such limitations would still not preclude the claims from reciting the mental process. 
In one example, MPEP 2106.04(a)(2) III. A cites “Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)” to state that the collecting [of] information, analyzing it, and displaying certain results of the collection and analysis, could be practically be performed in the human mind.
Here, the abstract collecting of information supra is not meaningfully different than the argued limitations of “receive a command of a plurality of commands” “associated with a person and with a respective set of actions that correspond to the person”, and “retrieve data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”.
Here, the analysis of information supra is not meaningfully different than the argued limitation of “evaluate each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person”.
Here, displaying certain results of the collection and analysis, is not meaningfully different than the limitation “identify a response ...based on a current context of the vehicle and a past behavior of the person”.
	Alternatively, when tested per MPEP 2106.04(a) (2) II the newly amended and argued limitations could perhaps also be viewed as forms of managing personal behavior or relationships or interactions, including social activities which are examples of the abstract grouping of “Certain Methods of Organizing Human Activities”.
	For example, the behavior identified as abstract supra is explicitly claimed here as “learned past behavior” at independent Claims 1, 11, 19, and the managing of social activities is claimed here by “actions corresponding to the person” at independent Claims 1, 11, 19 [i.e. further narrowed as “scheduling” at dependent Claims 2, 12, “recommend departure time” at dependent Claims 3, 13] and “response” “provid[ed]” “to the person” at independent Claims 1, 11, 19.

 
Step 2A prong two: Remarks 09/28/2021 p.10 last ¶ to p.12 ¶1 point to Original Specification ¶ [0018], [0031] reciting: “Methods consistent with the present disclosure may cause the vehicle AI agent system 140 of FIG.1 to collect data from computer 110 of FIG. 1, and from third party network 125 when identifying an appropriate response to a particular command. The vehicle AI agent system 140 may also communicate with the vehicle AI agent network when identifying use cases for particular drivers”.
Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive. Examiner, submit that the claims themselves do not appear to recite “artificial intelligence (AI)” and thus reminds Applicant that that the claim itself must be evaluated to ensure that the claim itself reflects the disclosed improvement in technology or the computer itself. See MPEP 2106.04(d)(1) ¶2. This is consistent with the Courts findings that “101 inquiry must focus on language of Asserted Claims themselves” as stated in “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17 2016 2016 BL 344522 839 F3d 1138” citing “Accenture Global Servs., GmbH 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
. Guidewire Software, Inc. 728 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F.3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 1336, 1345 108 USPQ2d 1173 (Fed. Cir. 2013): admonishing that “the important inquiry for a 101 analysis is to look to the claim”, citing Content Extraction & Transmission LLC 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
v.
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Wells Fargo Bank Nat’l Ass’n 776 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
F3d 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
1343,1346 113 USPQ2d 1354 (Fed. Cir. 2014): We focus here on whether the claims of the asserted patents fall within the excluded category of abstract ideas”, cert. denied, 136 S Ct 119, 193 L. Ed. 2d 208 2015). This is further consistent with MPEP 2103 I.C stating that the “claims define the property rights provided by patent, thus require careful scrutiny. The goal of claim analysis is to identify boundaries of protection sought by applicant and to understand how claims relate to and define what applicant indicated is the invention. USPTO personnel must first determine the scope of a claim by thoroughly analyzing the language of claim before determining if claim complies with each statutory requirement for patentability”. Simply said “[T]he name of the game is the claim”. MPEP 2103 IC citing In re Hiniker Co 150 F3d 1362 1369 47 USPQ2d 1523, 1529 Fed Cir 1998.
abstract, entrepreneurial improvement to the abstract exception itself, but not an improvement in actual technology or the computer itself. see MPEP 2106.05(a) II: it is important to keep in mind that an improvement in the abstract idea itself [argued here at Remarks 09/28/2021 p.11 ¶2-¶4 to adjust responses based on the current context and a past behavior or preferences of the driver] is not an improvement in technology. Indeed, according to MPEP 2106.05(a) the judicial exception alone cannot provide the improvement. Indeed, “improvement in the judicial exception itself” “is not an improvement in technology” per MPEP 2106.04(d)(1). 
Similarly, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” to underline that even a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" as further corroborated by “SAP Am, Inc v InvestPic, LLC, No 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02, 2018)”: “even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant,  those features are not enough for eligibility because their innovation is innovation in ineligible subject matter”. “An advance of that nature is ineligible for patenting”. 
	Simply said, here at Remarks 09/28/2021 p.11 last ¶ to p.12 ¶1, as in “SAP” supra, “no matter how much of [such] an advance in the field” “the claims [would] recite the advance [would still] lie entirely in the realm of abstract ideas” with no plausibly alleged innovation in non-abstract application realm. 
	This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” undelaying the difference between improvement to entrepreneurial goal objective [here relevant info on context and past behaviors argued at Remarks 09/28/2021 p.12 ¶1] versus improvement to actual technology. see MPEP 2106.04.
MPEP 2106.05(f) further shows that the combined capabilities of the additional elements to: perform economic tasks or other tasks to store, received and transmitted data4 [akin to what is argued here at Remarks 09/28/2021 p.11 last ¶-p12 ¶1] are merely applying the abstract idea. The same was found true about the capabilities of the additional, computer-based elements to: monitor audit log data5 [akin here to “vehicle context” and “behavior” argued here at Remarks 09/28/2021 p.11 last ¶-p12 ¶1]; and access user-specific information6 [akin here to past behavior of driver argued here at Remarks 09/28/2021 p.11 last ¶-p12 ¶1].
Equally important, MPEP 2106.05(f)(2) cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)” to submit that even claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [as tentatively attempted here at Remarks 09/28/2021 p.11 last ¶ to p.12 ¶1 with respect to artificial intelligence] does not integrate a judicial exception into a practical application or provide an inventive concept.
In fact, MPEP 2106.05(f) further cites “Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)” to argue that requiring use of software to tailor information [argued here at Remarks 09/28/2021 p.11 last ¶ to adjust responses to those queries based on current context of the vehicle and a past behavior or preferences of driver] and provide it to the user on a generic computer, also does not integrate the abstract idea into a practical application
MPEP 2106.05(h) further cites “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)” to argue that specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment [akin to what is argued here to Remarks 09/20/2021 p.12-p.13 ¶1] does not integrate it to a practical application, since this requirement merely limits the claims to a computer field.
MPEP 2106.05(h) similarly cites “Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015)” to argue that language specifying that the abstract idea was to be implemented using a communication medium and networks [akin to what is argued here at Remarks 09/28/2021 p.12 ¶1] also does not integrate said judicial exception into a practical application, because such limitation merely limited the use of the exception to a particular technological environment. 
Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to similarly submit that limiting the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a particular technological environment [akin here to what are argued as use cases for particular drivers at Remarks 09/28/2021 p.12 ¶1], also does not integrate abstract idea into practical application. 
       With respect to the identified uses cases argued by Applicant at Remarks 09/28/2021
p.12 ¶1,Examiner points to MPEP 2106.04 “Eligibility Step 2: Whether a Claim is Directed to a Judicial Exception I” & “MPEP 2106.07(b) Evaluating Applicant’s Response” and submits that Courts do not use the narrowing argument as stand-alone test for eligibility. This is often referred to as the preemption argument. For example, even though the claims in “Flook” did not wholly preempt the mathematical formula, and the claims in “Mayo” were directed to narrow laws that may have limited applications [akin here to the use cases argued at Remarks 09/28/2021 p. 11 ¶1 citing Original Spec ¶ [0031], the Supreme Court nonetheless held them ineligible because they failed to amount to significantly more than the recited exceptions (Flook at 589-590; Mayo at 1302 cited at July 2015 Update: Subject Matter Eligibility p.8 Section VI and p.11 footnotes 26 to 29). 
Examiner also submits that the Federal Circuit followed the Supreme Court’s lead in rejecting arguments that a lack of total preemption equates with eligibility (buySafe 765 F.3d at 1355; Ultramercial, 772 F.3d at 716. Also “Fairwarning Page IP, LLC v. Iatric Sys., Inc. U.S. Court of Appeals Federal Circuit, No. 2015-1985 October 11, 2016, 2016 BL 337879, 120 USPQ2d 1293” at 1299 ¶2 further citing “Ariosa”. Also see “McRO Inc. v. Bandai Namco Games Am. Inc. U.S. Court of Appeals Federal Circuit, Nos. 2015-1080-1081,-1082,-1083,-1084,-1086,-1087,-1088,-1089,-1090,-1092,-1093,-1094,-1095,-1096,-1097,-1098,-1099,-1100,-1101, September 13, 2016, 2016 BL 297537, 837 F.3d 1299, 120 USPQ2d 1091” at p.1102 last ¶ 1st sentence, and “Synopsys, Inc. v Mentor Graphics Corp, U.S. Court of Appeals Federal Circuit, No 2015-1599, October 17,2016,2016 BL 344522,839 F.3d 1138”  also citing “Ariosa”). 
	Instead, the questions of preemption are inherent in the two-part framework from “Alice Corp” and “Mayo”, and are resolved by using this framework to distinguish between preemptive claims, and “those that integrate the building blocks into something more […]. OIP Technologies, Inc. v. Amazon.com, 115 USPQ2d 1090 at page 1092 2nd to last ¶ further citing buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014)” and “Accenture Global Servs., GmbH v. Guidewire Software, 728 F.3dast 1345”), or said differently “the availability of other possible computer-implemented methods […] does not assuage fears of blocking further innovation” (The Money Suite Co. v. 21st Century Ins. & Fin. Co. v. 21st Century Ins. & Fin again citing OIP Techs., Inc. v. Amazon.com, Inc., No. C-12-1233 EMC, 2012 WL 3985118, at *12 (N.D. Cal. Sept. 11, 2012). Furthermore “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.” “Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015)”. “OIP Tech., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed Cir. 2015)” further corroborated by “MPEP 2106.05(h)”
	Said differently, mere restatement of what was already determined as abstract idea 
by narrowing or reformulating the abstract idea [akin here to the use cases argued at Remarks 09/28/2021 p. 11 ¶1 citing Original Spec ¶ [0031] is not enough to save the claims from ineligibility (“BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 citing “SAP Am Inc. v. InvestPic LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”). Indeed, limiting or narrowing of the abstract idea does not render the claims any less abstract. For example MPEP 2106.04 I cites Mayo, 566 U.S. at 79-80, 86-87, 101 USPQ2d at 1968-69, 1971 to state that claims directed to "narrow laws that may have limited applications" [were still] held ineligible. 
Similarly, MPEP 2106.04 I cites “Flook, 437 U.S. at 589-90, 198 USPQ at 197” to state that claims that did not "wholly preempt the mathematical formula" held ineligible

Thus, Examiner asserts that there is a preponderance of evidence and rationales on legal analysis to show that there are no claimed, additional, computer-based elements that integrate the abstract exception into a practical application. Step 2A prong two.  
Step 2B: Remarks 09/28/2021 p.12 ¶3 argues that the claims include additional elements that amount to an inventive concept and that these additional elements include at least “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received, evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person, identifying a response to provide to the person based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command, and sending a communication to the vehicle computing device that includes the response identified based the current context of the vehicle and the past behavior of the person...”  Applicant also argues that Claims 11, 19 include hardware elements of a memory and a processor that executes instructions out of the memory.
Examiner fully considered Applicant’s argument but respectfully disagrees finding it unpersuasive by submitting that except for the argued “device”, “processor” and “memory” the vast majority of concepts claimed above are not additional, [non-abstract, computer-based] elements but rather elements integral to the abstract idea itself, as identified and mapped above. Moreover, use of hardware elements such as memory, device and processor to apply the abstract idea or narrow it to a field of sue or technological environment does not provide significantly more. For example, MPEP 2106.05(f) cites “Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014)”; “Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972)”; and “Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)” to state that a commonplace business method [as recited above] being applied on a general purpose computer [here “computing device”, “processor”, “memory”] represent mere forms of applying the abstract exception which do not add significantly more, other than what was already identified as the abstract idea. MPEP 2106.05(f). Similarly, MPEP 2106.05(h) states that limiting the combination of collecting information, analyzing it, and displaying certain results of collection and analysis to data related to a particular technological environment, also does not provide significantly more.

* US 20180300337 A1 ¶ [0004] last sentence: in some conventional methods and systems, the system generates the score for each answers based on historical results obtained by a machine learning of the plurality of virtual assistants.
* US 10629191 B1 column 1 lines 59-63: Conventional virtual assistant platforms implement natural language conversations with end users in one of several ways, either via decision trees or finite state machines, menu-driven approaches, frame-slot approaches, or machine learning on existing conversation datasets.
* US 20190189132 A1 ¶ [0084] With technological advances in artificial intelligence (AI), the voice recognition is more commonplace as are voice-based devices, such as Amazon's Echo and Apple's Siri. Such voice-based devices include application programmable interfaces (APIs) so that voice-based devices can be integrated with and control any device, such as gateways, televisions (TVs), set top boxes, washing machines, dryers, refrigerators, lighting, window shades, microwaves, ranges, dishwashers, security systems, computers, laptops, tablets (tablet computers), PDAs, pagers, etc. Such voice-based devices may also be a separate device or may be integrated with the gateway itself. Irrespective of the deployment scenario, the voice-based commands enhance the user's experience. The voice-based commands can be categorized as normal commands that do not require any authentication and identified (specific, pre-defined) voice-based commands that require authentication.
* US 20210173377 A1 ¶ [0002] 1st sentence: Conventional machine learning technologies can allow intelligent systems such as robots and personal assistants to acquire knowledge and solve difficult problems by learning from examples or instruction.
* US 20210217409 A1 ¶ [0068] 2nd sentence: The artificial intelligence agent, as a dedicated program for providing an artificial intelligence based service (e.g., voice recognition service, personal assistant service, translation service, search service, etc.), may be executed by a conventional generic-purpose processor (e.g., CPU)
* US 20190084420 A1 ¶  [0005] To use smart devices as connected to vehicle head units that support phone projection such as Google's Android Auto, Apple's CarPlay and Nokia's Mirrorlink by a wired or wireless method, conventionally, users could use them after setting up (e.g., select Android Auto icon, select Mirrorlink connection, etc.) via an input device provided in the vehicle head unit or an input device provided in the smart device and executing phone projection.
* US 20190318035 A1 ¶ [0135] As a result of the foregoing, and in some embodiments, electronic digital assistants may computationally consider and provide assistance within multiple party conversations digitally captured and processed by the electronic digital assistant, allowing electronic digital assistant to provide more substantive responses that consider additional context and inter-party and role-based information compared to traditional single-person inquiries and responses processed by conventional electronic digital assistants, and without requiring large memory spaces and processing power required to store every possible situation and response, and without requiring large datasets and time-consuming training periods required by deep-learning and other machine learning mechanisms. Other features and advantages are possible as well.
Therefore, Examiner asserts that there are no additional, computer-based elements capable to provide significantly more. Step 2B.
	The claims are thus believed to be patent ineligible. 

-------------------------------------------------------------------------------------------------------------------
Reponses to prior art arguments
Applicant’s prior arguments have been considered but is/are moot in view of the new grounds of rejection. Remarks 09/28/2021 p. 14 last ¶ argues that the 
Wolverton does not teach the newly manded 
- “receiving a command of a plurality commands / interpret a command received from a computing device at a vehicle each of the plurality of commands associated with a person at the vehicle and with a respective set of actions that correspond to the person” 
- “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”
- “evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person” 
- “identifying a response to provide to the person at the vehicle based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” 
- “sending a communication to / prepare a communication to be sent to / the vehicle computing device that includes the response identified based the current context of the and the person and the learned past behavior of the person relevant to the command” 

Examiner now relies on Rafferty et al, US 20200250898 A1 hereinafter Rafferty
- “receiving a command of a plurality commands / interpret a command received from a computing device at a vehicle each of the plurality of commands associated with a person at the vehicle and with a respective set of actions that correspond to the person” 
         (Rafferty ¶ [0025] 2nd,8th,9th sentences: the module tracks communications to and from a user of vehicle 10 that include information about appointments and user behavioral patterns. For example, ¶ [0025] 6th sentence: pattern-of-life module 118 suggest and create appointments based on routine behaviors and patterns-of-life of user of vehicle 10, who is asked at ¶ [0026] 6th, 8th, 9th sentences to confirm the appointments, by answering a query generated by the vehicle’s system 100. ¶ [0048] 7th sentence: the user response section includes two responses, Yes and No, but it is contemplated that embodiments of the system 100 may be capable of determining other user responses and of taking various actions based on the various user responses as described herein);

- “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”
        (Rafferty ¶ [0048] 7th sentence: the user response section includes two responses, Yes and No, but it is contemplated that embodiments of the system 100 may be capable of determining other user responses and of taking various actions based on the various user responses as described herein. For example, at ¶ [0013] last sentence: a user may respond to the request for the user input and, as a result, one or more vehicle actions may be based on the user input. ¶ [0048] 7th sentence: noting one example where the user response section includes two responses, Yes and No, but it is contemplated that embodiments of the system 100 may be capable of determining other user responses and of taking various actions based on the various user responses as described herein. For example see ¶ [0046] 3rd sentence: where expected departure time may be input to system 100 by the user each day. For example, ¶ [0028] 3rd sentence: if the user is habitually 15 minutes early for scheduled appointments, the module 118 utilize machine th sentence, if a user has preference for being early to appointments scheduled with a particular person or group or groups of persons, the module 118 may apply a punctuality buffer, and inform the user 5 minutes earlier than normal that he or she should leave for their appointment
Rafferty ¶ [0021] 1st-5th sentences: based on received user input further determining expected travel time from current location of vehicle 10 to intended destination where the scheduled appointments, meetings, or other events are scheduled to take place, based on speed from one location to another (e.g. current location of vehicle 10 to appointment location) and the distance, calculated for multiple routes between two or more locations e.g. through a number of waypoints. Indeed per ¶ [0025] 3rd sentence: the pattern-of-life module 118 measure and record average travel times (including departure and arrival times), wait times, and/or idle times);

- “evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person” (Rafferty ¶ [0028] 7th, 8th sentences: While the user may prefer to be early to doctor's appointments, job interviews, work shifts, the user may have no strong preference for being early for recreational activities, such as, golf outings. It is to be understood that punctuality preferences could be applied, for any reason based on user preferences. Thus, at ¶ [0035] 1st-3rd sentences: the expected departure time may be adjusted based on user punctuality preferences. For example, the user may prefer to arrive for a doctor's appointment 15 minutes early. The system 100 may determine from, a scheduling application on the user device that an upcoming appointment is a doctor's appointment and may determine to send a notification for departure 15 minutes earlier than it would for a different type of appointment. ¶ [0021] 4th sentence: the expected travel time may be calculated for multiple routes between the two or more locations (e.g., through a number of waypoints);

- “identifying a response to provide to the person at the vehicle based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” (Rafferty ¶ [0025] 3rd-4th sentences: the module 118 measure and record th sentence: data about the user's schedule may be combined with data from navigation applications, such as traffic or route data, and an estimated departure time could be generated. 
Thus at ¶ [0021] 8th sentence: the system 100 may send a notification to a user at  predetermined interval before recommended departure time, informing of characteristics at vehicle's location or along the travel route. For example, at ¶ [0027] pattern-of-life module 118 interface with navigation module 108, to determine an anticipated departure time based on appointment location, appointment time, distance to the appointment, expected travel time to appointment location (based on traffic congestion, refueling / recharging, and the like), and the user preference as described herein); “and”
- “sending a communication to / prepare a communication to be sent to / the vehicle computing device that includes the response identified based the current context of the and the person and the learned past behavior of the person relevant to the command” 
	(Rafferty ¶ [0021] 7th-8th sentences: the recommended departure time may be communicated to a user using the systems described herein. The system 100 may send a notification to a user at predetermined interval before the recommended departure time, informing the user of weather and other characteristics at vehicle's location or along travel route. ¶ [0021] 3rd,5th sentence discloses such characteristics as distance, expected travel time and speed in conjunction with the user’s punctuality preference or user punctuality preferences. For example, at ¶ [0027] module 118 interface with navigation module 108, to determine an anticipated departure time based on appointment location, appointment time, distance to the appointment, expected travel time to appointment location (based on traffic congestion, refueling / recharging), and the user preference as described herein). Different examples are disclosed at ¶ [0043] 2nd sentence, ¶ [0044] 5th sentence);  


Objections
Claim 1 is independent, and as amended is objected for informally reciting:
* “sending a communication to the vehicle computing device that includes the response identified based the current context of the and the person and the learned past behavior of the person relevant to the command,…” instead of the grammatically correct 

* “sending a communication to the vehicle computing device that includes the response identified based the current context of the vehicle and the person and the learned past behavior of the person relevant to the command,…” 
-> in light of grammatically correct recitations at sister independent Claims 11, 19
Clarification and corrections is required
---------------------------------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), ¶2, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claims 7, 17 have been amended to dependent from parent dependent Claim 6. Yet, 

Claims 7, 17 still recite, among others: “identifying / identify a type of store from data stored in a database…”, rendering said claims vague and indefinite, since it is unclear if  
- “data stored in a database” as subsequently recited in each of said claims, relate to
- “data stored in a database” as antecedently recited in parent dependent Claim 6. 

Claims 7, 17 are recommended to be amended, as an example only to recite, among others: “identifying/identify [[ the type of store from the data stored in [[ the database”.
Clarification and/or correction is/are required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) 
or at least describe or set forth the abstract idea as follows, except where strikethrough:
“…” (independent Claim11) / “…” (Independent Claim 19):
	* “receiving a command of a plurality commands each of the plurality of commands associated with a person at the vehicle and with a respective set of actions that correspond to the person”;
	* “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”; 
* “evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person”
	* “identifying a response to provide to the person based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command”; “and” 
	* “sending a communication identified based the current context of the and the person and the learned past behavior of the person relevant to the command, (independent Claims 1, 11, 19)
	* “
based on the first set of actions including a first action to retrieve the scheduling data, wherein the response includes data that identifies an appointment time and an appointment location”              (dependent Claims 2, 12) 
calculating a travel time associated with driving to the appointment location
based on the first set of actions including a second action to identify a recommended departure time”; 
	* “identifying the recommended departure time for driving to and arriving at the appointment location at or before the appointment time, wherein the response also includes the recommended departure time”
(dependent Claims 3, 13)
	* “accessing a third party 
(dependent Claims 4, 14)
	* “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled and the calculation of the travel time includes a time allocated for refueling the vehicle”
(dependent claims 5, 15)
	* “identifying that the vehicle should be refueled”; 
	* “identifying a current location of the vehicle”; 
	* “identifying a type of a refueling station 
that is associated with the past behavior of the person”; 
	* “identifying a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”; “and” 
	* sending a second communication that identifies the specific refueling station in the vicinity of the current vehicle location”.
(dependent Claims 6, 16)
	* “identifying a type of store based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station”; “and”
	*  “identifying a specific store of the type of store in the vicinity of the current vehicle location (dependent Claims 7, 17), / the identification based on the received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” (dependent Claim 17)
	* “identifying that the vehicle should be serviced”; “and” 
	* “sending a second communication to the vehicle identifying that the vehicle should be serviced”                   (dependent Claims 8, 18)
	* “identifying an odometer reading of the vehicle, wherein the identification that the vehicle should be serviced is based at least in part on the identified odometer reading”
(dependent Claim 9)
	* “identifying a tire pressure of the vehicle, wherein the identification that the vehicle should be services is based on the identified tire pressure”
(dependent Claim 10)
Per Step 2A prong one, Examiner finds that said limitations recite, describe or set forth the abstract groping of “Mental Processes” by visualization of physical aids (i.e. road map with gas and service stations, agenda, scheduling notebook, odometer, manometer etc.). See MPEP 2106.04 III. Specifically, the claims can still be practically performed by: 
	- verbal communication between a pilot and a copilot, skilled mechanic, vehicle engineer etc.,  [here “receiving command of plurality commands” “at a vehicle”; “retrieving data associated with the command” “associated with a person at the vehicle and with a respective set of actions that correspond to the person”; “identifying a response to provide to a person at vehicle based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” at independent Claims 1, 11, 19 “sending 2nd communication that identifies specific refueling station in vicinity of current vehicle location”-dependent Claims 6,16; “sending 2nd communication to the vehicle identifying that vehicle should be serviced”-dependent Claims 8, 18; “accessing a third party” “to retrieve conditions associated with driving to the appointment location” at dependent Claims 4, 14] by mental evaluation by consulting an appointment handbook [here “evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person” at independent Claims 1, 11, 19;  “retrieve scheduling data associated with the person, based on the first set of actions including a first action to retrieve the scheduling data, wherein the response includes data that identifies an appointment time and appointment location” at dependent Claims 2, 12;] followed judgement and educated opinion based on such judgement and stimuli such as memory / mental recollection, proprioception etc. [here “identify response to provide to the person based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” at independent Claims 1, 11, 19; “calculating a travel time associated with driving to the appointment location based on the first set of actions including second action to identify recommended departure time”; “identify recommended departure time for driving to and arriving at the appointment location at or before the appointment time, wherein the response also includes the recommended departure time” at dependent Claims 3, 13; “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled and the calculation of the travel time includes a time allocated for refueling the vehicle” at dependent Claims 5, 15; “identifying that the vehicle should be refueled”; “identifying a current location of the vehicle”; “identifying a type of a refueling station that is associated with the past behavior of the person”,  “identifying a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”; at dependent Claims 6, 16; “identifying a type of store” “based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station”; “identify a specific store of the type of store in a vicinity of the current vehicle location, the identification based on the received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in vicinity of current vehicle location where the item can be purchased” dependent Claims 7,17;  “identifying that vehicle should be serviced”; at dependent Claims 8, 18].
	Specifically, nothing would prevent one of ordinary skills in the art (i.e. driver, pilot, co-pilot, skilled mechanic, vehicle engineer) from visually observing the car’s fuel gauge, as a physical aid, to know when to refuel the car, and to mentally recollect from ones memory, or from a highway sign billboard, or even from a paper road map, a descried gas station of a specific fuel type (i.e. diesel vs. regular gasoline vs. premium gasoline).  
	Also, nothing would prevent one of ordinary skills in the art (driver, pilot, co-pilot, skilled mechanic, vehicle engineer) to hear and/or feel a rattling, knocking, squealing, clunking, hissing sound(s) or to visually observe a mechanical breakdown to judge that the vehicle needs service.

Equally important, even if replacing the co-pilot, skilled mechanic, vehicle engineer spouse, friend or any other occupant of the vehicle assisting the driver or pilot, with simple interaction with physical aids (i.e. visual observation on odometer, calendar etc.) to mentally evaluate subsequent actions and assist said driver does not preclude the claims from reciting a mental process when tested under MPEP 2106.04(a) (2) III. In fact, the aided or assistive nature of the invention is revealed straight from the Application’s own Title, namely Vehicle intelligent assistant.  
	Equally important when testing the claims under MPEP 2106.04(a) (2) III C., Examiner discovers that even 1. Performing a mental process on a generic computer7, 2. Performing a mental process in a computer environment8, and 3. Using a computer as a tool to perform a mental process9, do not preclude the claims from reciting the mental process. Further, as stated by MPEP 2106.04(a)(2) III. A citing “Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)” the collecting [of] information, analyzing it, and displaying certain results of the collection and analysis, could be practically be performed in the human mind.
Alternatively, when tested per MPEP 2106.04(a) (2) II the newly amended and argued limitations could perhaps also be viewed as forms of managing personal behavior or relationships or interactions, including social activities which are examples of the abstract grouping of “Certain Methods of Organizing Human Activities”.
	For example, the behavior identified as abstract supra is explicitly claimed here as “learned past behavior” at independent Claims 1, 11, 19, and the managing of social activities is represented here by “actions corresponding to the person” at independent scheduling” at dependent Claims 2, 12, “recommend departure time” at dependent Claims 3, 13] and “response” “provid[ed]” “to the person” at independent Claims 1, 11, 19. Dependent Claims 4-10, 14-18 further narrow these organizing of activities to specific applications, which are equally abstract.  
Accordingly, Examiner reasons that there is a preponderance of evidence and legal analysis demonstrating that the claims still recite or at the very least describe or set for the abstract exception. Step 2A prong one.      
--------------------------------------------------------------------------------------------------------------------- This judicial exception is not integrated into a practical application because the additional computer-based elements, initially strikethrough above, are now tested and found not to integrate the abstract idea into a practical application. Examiner points to 
MPEP 2106.05(f) to show that merely applying the abstract idea [here “processor for performing” [abstract] “method for evaluating data”-independent Claim 11; “processor that executes instructions out of memory to implement” [abstract] steps of independent Claim 19] does not integrate the abstract idea into a practical application. Furthermore,
MPEP 2106.05(f) states that the combined capabilities of additional elements to:
	* receive, store and transmit data as executed by the additional, computer-based elements [here “from a computing device at a vehicle” “receiving a command”, “send communication to / preparing a communication to be sent to / the vehicle computing device that includes the response, wherein the vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” at independent Claims 1, 11, 13; “sending a second communication that identifies the specific refueling station in the vicinity of the current vehicle location” at dependent Claims 6, 16; “sending a second communication to the vehicle identifying that the vehicle should be serviced” at Claims 8, 18], are mere examples of applying the abstract idea. The same can be said about the capabilities of additional, computer-based elements to:
	* monitor audit log data [here “travel time associated with driving to appointment location based on the first set of actions including a second action to identify a recommended departure time”” at dependent Claims 3,13; “speed associated with driving conditions” at dependent Claims 4, 14; “current location of vehicle” at dependent Claims 6-7, 16-17;  “identify a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”; at dependent Claims 6, 16; “identify a specific store of the type of store in a vicinity of the current vehicle location, the identification based on the received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” at dependent Claims 7, 17];
	* access user-specific info [here “access database to retrieve scheduling data associated with the person based on the first set of actions including a first action to retrieve the scheduling data, wherein the response includes data that identifies an appointment time and an appointment location” at dependent Claims 2, 12; “from data stored in a database” “identifying a type of a refueling station that is associated with the past behavior of the person” at dependent Claims 6, 16; “from data stored in a database”; “identifying a type of store based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station” at dependent Claims 7, 17]
	* require software use to tailor info, and provide it to user [here “via user interface at the vehicle” “provides response to person” at independent Claims 1, 11, 19].
MPEP 2106.05(h) further cites “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)” to argue that specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment [here “user interface”, “vehicle computing device” etc. ] does not integrate it to a practical application, since this requirement merely limits the claims to a computer field. MPEP 2106.05(h) similarly cites “Intellectual Ventures I v. Capital One Bank, 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1640 (Fed. Cir. 2015)” to argue that language specifying that the abstract idea was to be implemented using a communication medium and networks [here “user interface”, “vehicle computing device” etc. ] also does not integrate said judicial exception into a practical application, because such limitation merely limited the use of the exception to a particular technological environment. 
MPEP 2106.05(h) also cites “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to similarly submit that limiting the combination of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to a particular technological environment [here user interface”, “vehicle computing device”, “processor”, “memory” etc.], also does not integrate abstract idea into practical application. 
	Based on such preponderance of evidence Examiner submits that the additional, computer-based elements [initially strikethrough above] do not integrate the abstract idea into a practical application when tested per Step 2A prong two.
---------------------------------------------------------------------------------------------------------------------
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea, which similarly do not provide significantly more than the abstract idea itself, in light of MPEP 2106.05(f), as option for evidence. Assuming arguendo that, aside from MPEP 2106.05(f) above, that additional evidence would now be required at Step 2B to demonstrate that the above individual or combination of additional elements are well-understood routine and conventional, Examiner would point to MPEP 2106.05(d)(II), to demonstrate that the following computer-implemented functions as well-understood, routine and conventional: 
	- receiving or transmitting data over a network [here “from a computing device at a vehicle” “receiving a command”, “send communication to / preparing a communication to be sent to / the vehicle computing device that includes the response, wherein the vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” at independent Claims 1, 11, 13; “sending a second communication that identifies the specific refueling station in the vicinity of the current vehicle location” at dependent Claims 6, 16; “sending a second communication to the vehicle identifying that the vehicle should be serviced” at Claims 8, 18], 
	- updating an activity log / electronic recordkeeping [here “travel time associated with driving to appointment location” at dependent Claims 3,13; “speed associated with driving conditions” at dependent Claims 4, 14; “current location of vehicle” at dependent Claims 6-7, 16-17;  “identify a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”; at dependent Claims 6, 16; “identify a specific store of the type of store in a vicinity of the current vehicle location, the identification based on the received command identifying that the person wishes to purchase an item, wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” at dependent Claims 7, 17];
	- gathering statistics, arranging a hierarchy of groups, sorting information, storing and retrieving information in memory [here “access 3rd party computing device to retrieve conditions associated with driving to the appointment location, wherein the calculation of the travel time is based at least in part on a speed associated with the driving conditions” at dependent Claims 4, 14; “from data stored in a database” “identifying a type of store”
“wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” at dependent Claims 7, 17].
	If necessary, Examiner would also point as evidence to Applicant’s own Original Specification as well as several publication demonstrating the conventionality of the additional, computer-based elements:
Original specification ¶ [0022] last sentence: “Operation of these software module instructions may allow CPU 145 to retrieve appropriate data from various sources, to perform required actions, and to return appropriate responses - similar to other context-based search systems well known in the art”.
Original specification ¶ [0055]: “The components contained in the computer system 800 of FIG. 8 are those typically found in computer systems that may be suitable for use with embodiments of the present invention and are intended to represent a broad category of such computer components that are well known in the art. Thus, the computer system 800 of FIG. 8 can be a personal computer, a hand held computing device, a telephone ("smart" or otherwise), a mobile computing device, a workstation, a server (on a server rack or otherwise), a minicomputer, a mainframe computer, a tablet computing device, a wearable device (such as a watch, a ring, a pair of glasses, or another type of jewelry/clothing/accessory ), a video game console (portable or otherwise), an e-book reader, a media player device (portable or otherwise), a vehicle-based computer, some combination thereof, or any other computing device. The computer can also include different bus configurations, networked platforms, multi-processor platforms, etc. The computer system 800 may in some cases be a virtual computer system executed by another computer system. Various operating systems can be used including Unix, Linux, Windows, Macintosh OS, Palm OS, Android, iOS, and other suitable operating systems.
Original specification ¶ [0056]: “The present invention may be implemented in an application that may be operable using a variety of devices. Non-transitory computer-readable storage media refer to any medium or media that participate in providing instructions to a central processing unit (CPU) for execution. Such media can take many forms, including, but not limited to, non-volatile and volatile media such as optical or magnetic disks and dynamic memory, respectively. Common forms of non-transitory computer-readable media include, for example, a floppy disk, a flexible disk, a hard disk, magnetic tape, any other magnetic medium, a CD-ROM disk, digital video disk (DVD), any other optical medium, RAM, PROM, EPROM, a FLASH EPROM, and any other memory chip or cartridge”.
	Finally, if additional evidence is still required, under MPEP 2106.05(d) I 2.c), to demonstrate for conventionality of “reading” “odometer” “of the vehicle” at dependent Claim 9 and “identifying a tire pressure of the vehicle” at dependent Claim 10, assuming they would also be considered as additional elements, Examiner would point to the following publications as evidence:
	* US 20050075829 A1 reciting at ¶ [0003] 1st-2nd sentences: “In conventional systems, many vehicles have included an odometer, which records the total number of miles driven by that vehicle.  Some vehicles also have trip odometers which record a total number of miles driven for a specific length of time and can be reset by the vehicle operator”. ¶ [0019] last sentence: “The odometers may be constructed in a manner similar to conventional odometers and distance measuring systems such as those disclosed in U.S.  Pat.  Nos.  4,682,287, 6,088,636, 5,267,159, 4,970,377, 4,975,564, 5,162,637, and 
5,475,724, which are incorporated herein by reference”.
	* US 20030088348 A1 ¶ [0013] 1st - 2nd sentences: Certain modern truck are equipped with multiple ways to calculate distance travel on-board.  For example, a conventional odometer may read distance travel in the instrument cluster, while an engine electronic control unit may calculate mileage as well.
	*   US 5893893 A column3 lines 60-63: “Devices for detecting the distance traveled by a vehicle or for intercepting the data from an odometer cable are conventionally available and are well known to those skilled in the art”.
	* US 20200247195 A1 ¶ [0014] 2nd-3rd sentences: “The tire inflation system 10 includes a pressure transducer 16.  The pressure transducer 16 may also be referred to herein as a pressure sensor and may be conventional in the art”.
	* US 20190184774 A1 ¶ [0003] 1st sentence: “There is conventionally known a direct-type tire pressure monitoring system as one of tire pressure monitoring systems (e.g., refer to Patent literature 1)”.
	* US 20180350167 A1 ¶ [0002] 4th sentence: “Some of these conventional sensors can include engine temperature sensors, oil pressure sensors, oil temperature sensors, coolant temperature sensors, oxygen sensors, tire pressure sensors, and the like”.
If necessary, the conventionality of the yet to be claimed intelligent assistants would be tested under MPEP 2106.05(d) I 2.c), with the Examiner relying on the following publications demonstrating such conventionality:
* US 20190084420 A1 ¶  [0005] To use smart devices as connected to vehicle head units that support phone projection such as Google's Android Auto, Apple's CarPlay and Nokia's Mirrorlink by a wired or wireless method, conventionally, users could use them after setting up (e.g., select Android Auto icon, select Mirrorlink connection, etc.) via an input device provided in the vehicle head unit or an input device provided in the smart device and executing phone projection. Accordingly, there is inconvenience caused by the need for this setup each time the smart device is connected to the vehicle head unit.
* US 20180300337 A1 ¶  [0004] last sentence: in some conventional methods and systems, the system generates the score for each answers based on historical results obtained by a machine learning of the plurality of virtual assistants.
* US 20190189132 A1 ¶ [0084] With technological advances in artificial intelligence (AI), the voice recognition is more commonplace as are voice-based devices, such as Amazon's Echo and Apple's Siri. Such voice-based devices include application programmable interfaces (APIs) so that voice-based devices can be integrated with and control any device, such as gateways, televisions (TVs), set top boxes, washing machines, dryers, refrigerators, lighting, window shades, microwaves, ranges, dishwashers, security systems, computers, laptops, tablets (tablet computers), PDAs, pagers, etc. Such voice-based devices may also be a separate device or may be integrated with the gateway itself. Irrespective of the deployment scenario, the voice-based commands enhance the user's experience. The voice-based commands can be categorized as normal commands that do not require any authentication and identified (specific, pre-defined) voice-based commands that require authentication.
US 10629191 B1 column 1 lines 59-63: Conventional virtual assistant platforms implement natural language conversations with end users in one of several ways, either via decision trees or finite state machines, menu-driven approaches, frame-slot approaches, or machine learning on existing conversation datasets.
* US 20210173377 A1 ¶ [0002] 1st sentence: Conventional machine learning technologies can allow intelligent systems such as robots and personal assistants to acquire knowledge and solve difficult problems by learning from examples or instruction.
* US 20210217409 A1 ¶ [0068] 2nd sentence: The artificial intelligence agent, as a dedicated program for providing an artificial intelligence-based service (e.g., voice recognition service, personal assistant service, translation service, search service, etc.), may be executed by a conventional generic-purpose processor (e.g., CPU)
* US 20190318035 A1 ¶ [0135] As a result of the foregoing, and in some embodiments, electronic digital assistants may computationally consider and provide assistance within multiple party conversations digitally captured and processed by the electronic digital assistant, allowing electronic digital assistant to provide more substantive responses that consider additional context and inter-party and role-based information compared to traditional single-person inquiries and responses processed by conventional electronic digital assistants, and without requiring large memory spaces and processing power required to store every possible situation and response, and without requiring large datasets and time-consuming training periods required by deep-learning and other machine learning mechanisms. Other features and advantages are possible as well.

- In Conclusion -
Claims 1-19 although directed to statutory categories (“method” or process, “non-transitory computer-readable medium” or article of manufacture, “apparatus” or machine) they recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). 
	Thus, the claims are not patent eligible. 



Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 11-14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over
* Rafferty et al, US 20200250898 A1 hereinafter Rafferty, in view of
* Wolverton et al, US 20140136187 A1 hereinafter Wolverton. As per, 

Claims 1, 11, 19  
Rafferty teaches or suggests “A method for evaluating data, the method comprising”: / “A non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for performing a method for evaluating data, the method comprising” / “An apparatus for evaluating data, the apparatus comprising: a memory; and a processor that executes instructions out of the memory to” (Fig.2 ¶ [0016]- ¶ [0019]):
	
- “receiving a command of a plurality commands / interpret a command received from a computing device at a vehicle each of the plurality of commands associated with a person at the vehicle and with a respective set of actions that correspond to the person” 
         (Rafferty ¶ [0025] 2nd,8th,9th sentences: the module tracks communications to and from a user of vehicle 10 that include information about appointments and user behavioral patterns. For example, ¶ [0025] 6th sentence: pattern-of-life module 118 suggest and create appointments based on routine behaviors and patterns-of-life of user of vehicle 10, who is asked at ¶ [0026] 6th, 8th, 9th sentences to confirm the appointments, by answering a query generated by the vehicle’s system 100. ¶ [0048] 7th sentence: the user response section includes two responses, Yes and No, but it is contemplated that embodiments of 
 
	- “retrieving data associated with the command that identify a first set of a plurality of actions to perform when the command associated with the person is received”
        (Rafferty ¶ [0048] 7th sentence: the user response section includes two responses, Yes and No, but it is contemplated that embodiments of the system 100 may be capable of determining other user responses and of taking various actions based on the various user responses as described herein. For example, at ¶ [0013] last sentence: a user may respond to the request for the user input and, as a result, one or more vehicle actions may be based on the user input. ¶ [0048] 7th sentence: noting one example where the user response section includes two responses, Yes and No, but it is contemplated that embodiments of the system 100 may be capable of determining other user responses and of taking various actions based on the various user responses as described herein. For example see ¶ [0046] 3rd sentence: where expected departure time may be input to system 100 by the user each day. For example, ¶ [0028] 3rd sentence: if the user is habitually 15 minutes early for scheduled appointments, the module 118 utilize machine learning to determine that the user prefers to be early for appointments and thus it adjusts the recommended departure time accordingly. On the other hand at ¶ [0028] 5th sentence, if a user has preference for being early to appointments scheduled with a particular person or group or groups of persons, the module 118 may apply a punctuality buffer, and inform the user 5 minutes earlier than normal that he or she should leave for their appointment
Rafferty ¶ [0021] 1st-5th sentences: based on received user input further determining expected travel time from current location of vehicle 10 to intended destination where the scheduled appointments, meetings, or other events are scheduled to take place, based on speed from one location to another (e.g. current location of vehicle 10 to appointment location) and the distance, calculated for multiple routes between two or more locations e.g. through a number of waypoints. Indeed per ¶ [0025] 3rd sentence: the pattern-of-life module 118 measure and record average travel times (including departure and arrival times), wait times, and/or idle times);

evaluating each action of the first set of the plurality of actions based on the first set of the plurality of actions corresponding to the person according to the association of the command with the person” (Rafferty ¶ [0028] 7th, 8th sentences: While the user may prefer to be early to doctor's appointments, job interviews, work shifts, the user may have no strong preference for being early for recreational activities, such as, golf outings. It is to be understood that punctuality preferences could be applied, for any reason based on user preferences. Thus, at ¶ [0035] 1st-3rd sentences: the expected departure time may be adjusted based on user punctuality preferences. For example, the user may prefer to arrive for a doctor's appointment 15 minutes early. The system 100 may determine from, a scheduling application on the user device that an upcoming appointment is a doctor's appointment and may determine to send a notification for departure 15 minutes earlier than it would for a different type of appointment. ¶ [0021] 4th sentence: the expected travel time may be calculated for multiple routes between the two or more locations (e.g., through a number of waypoints);
	
- “identifying a response to provide to the person at the vehicle based on a current context of the vehicle and the person and a learned past behavior of the person relevant to the command” (Rafferty ¶ [0025] 3rd-4th sentences: the module 118 measure and record average travel times (including departure and arrival times), wait times, and/or idle times. In embodiments in which the vehicle 10 is an electric vehicle, the module 118 measures average battery charge times to determine when a user may expect to leave a location with a full battery charge. In some embodiments, the module 118 predict a battery discharge along a route to determine whether a charge is sufficient to get from one place to another or to factor in additional charging stops along a route. ¶ [0012] 8th sentence: data about the user's schedule may be combined with data from navigation applications, such as traffic or route data, and an estimated departure time could be generated. 
Thus at ¶ [0021] 8th sentence: the system 100 may send a notification to a user at  predetermined interval before recommended departure time, informing of characteristics at vehicle's location or along the travel route. For example, at ¶ [0027] pattern-of-life module 118 interface with navigation module 108, to determine an anticipated departure time based on appointment location, appointment time, distance to the appointment, ; “and”
	
- “sending a communication to / prepare a communication to be sent to / the vehicle computing device that includes the response identified based the current context of the and the person and the learned past behavior of the person relevant to the command” 
	(Rafferty ¶ [0021] 7th-8th sentences: the recommended departure time may be communicated to a user using the systems described herein. The system 100 may send a notification to a user at predetermined interval before the recommended departure time, informing the user of weather and other characteristics at vehicle's location or along travel route. ¶ [0021] 3rd,5th sentence discloses such characteristics as distance, expected travel time and speed in conjunction with the user’s punctuality preference or user punctuality preferences. For example, at ¶ [0027] module 118 interface with navigation module 108, to determine an anticipated departure time based on appointment location, appointment time, distance to the appointment, expected travel time to appointment location (based on traffic congestion, refueling / recharging), and the user preference as described herein). Different examples are disclosed at ¶ [0043] 2nd sentence, ¶ [0044] 5th sentence);  
	
	- “wherein the vehicle computing device receives the communication and provides the response to the person via a user interface  
	(Rafferty ¶ [0026] 6th sentence: the user may confirm the appointments, for example, by answering a query generated by the system 100 or an external system or by selecting one or more appointments and confirming them using a GUI).

Rafferty does not explicitly recite “user interface at the vehicle” as required by limitation
	- “wherein the vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” (emphasis added). Yet, 
Wolverton in analogous vehicle monitoring and assistance as indicated by at least 
Wolverton disclosure at ¶ [0142], ¶ [0054], ¶ [0074], ¶ [0083], ¶ [0087], ¶ [0106], teaches or at least suggests “user interface at the vehicle” as required by the limitation:
- “wherein the vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” as claimed

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to modify Rafferty “method”/“non-transitory medium”/“apparatus” 
to include “user interface at the vehicle” as required by limitation “wherein the vehicle computing device receives the communication and provides the response to the person via a user interface at the vehicle” in view of Wolverton in order to provide advanced connectivity with today’s modern protocols such as Bluetooth or NFC (Wolverton ¶ [0139] 2nd sentence & MPEP 2143 C, D and/or G). The predictability of the inclusion of such fast protocols in the modification is corroborated by the fact that in the vehicle context, efficient processing of inputs 102 can be critical, as information requested by the user may only be relevant or desired during a short period of time. For example, a vehicle driver may simply give up on an inquiry if an answer is not received within a reasonable amount of time, particularly if his or her attention is focused on driving the vehicle. To this end input classifier 134 provided by Wolverton would effectively analyze computer-readable representations of the inputs 102 as prepared by the input recognizer/interpreter 130, and would efficiently classify the inputs 102 according to rules or templates that may be stored in the vehicle-specific conversation model 132 or the vehicle context model 116, described below (Wolverton ¶ [0052] & MPEP 2143 C, D, and/or G). Moreover, Wolverton would also provide vehicle-specific user's guide knowledge base 140 that would include metadata, geospatial tagging, and/or annotations to associate material in the knowledge base 140 with real-time inputs 110, and/or other tags or markups to enable effective searching and retrieval (Wolverton ¶ [0069] 3rd sentence & MPEP 2143 C, D, G), with 
direct questions being efficiently matched with a Q&A pair in the vehicle-specific user's guide knowledge base 140 or an index thereof (Wolverton ¶ [0120] 2nd sentence & MPEP Wolverton at ¶ [0143], ¶ [0144].
Alternatively, the claimed invention can also be viewed as a mere combination of old elements in a similar vehicle assistant field of endeavor. In such combination each element merely would have performed same querying, organizational analytical, and communication functions as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rafferty in view of Wolverton above, the results of the combination would have fitted together like pieces of a puzzle in a complimentary, logical, and desirable 
manner for user service and support. Thus, the results of such combination would have been predictable (MPEP 2143 A).

Claims 2, 12 
Rafferty / Wolverton teaches all the limitations above in parent claims 1, 11.
Rafferty further teaches or suggests:
	- “accessing a database to retrieve scheduling data associated with the person, 
based on the first set of actions including a first action to retrieve the scheduling data,
wherein the response includes data that identifies an appointment time and an appointment location” (Rafferty ¶ [0012] 6th sentence: a vehicle system may access a webmail or email server or a messaging application for text or image-based data from which information about a user's schedule e.g. appointment times and the like, can be determined. Also, per ¶ [0028] 1st, 7th sentences: the module 118 may be configured to process data (e.g. calendar data, scheduling data, location data, etc.) to determine a user's punctuality preferences. For example, a user may prefer to be early to doctor's appointments, job interviews, work shifts. ¶ [0046] noting other example scenario in Figs.1,4, where system 100 onboard vehicle 10 determine that an expected departure time as described above at some point prior to vehicle 10 starting in parking lot of office building 16 to drive the user back home e.g., when vehicle 10 is parked in the morning).


	
Claims 3, 13 Rafferty / Wolverton teaches all limitations above in parent claims 2, 12.
Rafferty further teaches or suggests:
       - “calculating a travel time associated with driving to the appointment location 
based on the first set of actions including a second action to identify a recommended departure time” (Rafferty ¶ [0021] navigation module 108 may be configured, to determine an expected travel time from the current location of vehicle 10 to an intended destination. An intended destination may be a location where one or more scheduled appointments, meetings, or other events are scheduled to take place as determined by one or more of a user input, a scheduling application, a learned pattern-of-life of the user, or the like. The expected travel time may be based on, for example, an expected speed from one location to another (e.g. current location of vehicle 10 to appointment location) and the distance between the two locations. The expected travel time may be calculated for multiple routes between the two or more locations (e.g., through a number of waypoints). The expected travel time may be used in conjunction with other data (e.g. appointment time, a user punctuality preference or user punctuality preferences, or the like) to determine a recommended departure time. The recommended departure time may be a suggested time for leaving one location in order to make it to a second location at a particular time. The recommended departure time may be calculated and communicated to a user using one or more of the systems described herein. In embodiments, the system 100 may send a notification to a user at a predetermined interval before the recommended departure time, informing the user of weather and other characteristics at the vehicle's location or, in some embodiments, along a travel route. The system 100 may request a user input in response to the estimated departure time and/or the recommended departure time) “and” 
- “identifying the recommended departure time for driving to and arriving at the appointment location at or before the appointment time, wherein the response also includes the recommended departure time”      
	(Rafferty ¶ [0034] 1st - 5th sentences: At block 302, system 100 may determine an expected departure time that the user of the vehicle is expected to depart in the vehicle in order to go to a second location. The expected departure time may be based on data generated or processed by the system 100. For example, data may be processed by one or more of the navigation module 108 and pattern-of-life module 118 to determine the 
	Rafferty ¶ [0028] 3rd sentence: if a user is habitually fifteen minutes early for scheduled appointments, the pattern-of-life module 118 may utilize one or more of the machine learning algorithms described herein to determine that the user prefers to be early for appointments and may adjust the recommended departure time accordingly.
	Rafferty ¶ [0028] 5th sentence: if a user prefers being early to appointments scheduled with a particular person or group or groups of persons, the pattern-of-life module 118 may apply a punctuality buffer, for example, and inform the user five minutes earlier than normal that he or she should leave for their appointment and request a user input as to the cabin climate as described herein.
	Rafferty ¶ [0028] 7th sentence: For example, a user may prefer to be early to doctor's appointments, job interviews, work shifts, or the like).  

Claims 4, 14 Rafferty / Wolverton teaches all limitations above in parent claims 3, 13.
Rafferty teaches or suggests: “further comprising” 
	- “accessing a third party computing device to retrieve conditions associated with driving to the appointment location” (Rafferty mid-¶ [0036] ≈ 6th sentence: a web-based weather service may be used to determine a condition of the outdoor environment e.g., temperature, precipitation and the like), “wherein the calculation of the travel time is based at least in part on a speed associated with the driving conditions” (Rafferty ¶ [0021] 3rd, 8th sentences: the expected travel time may be based on an expected speed from the current location of the vehicle 10 to the appointment location and the distance between the two locations. In embodiments, the system 100 may send a notification to a user at a predetermined interval before the recommended departure time, informing the user of weather and other characteristics at the vehicle's location or, in some embodiments, along a travel route, because as stated at ¶ [0035] 4th - 5th sentences: the expected departure time may also be adjusted based on weather conditions. For example, expected departure time may be automatically adjusted plus or minus a certain number of minutes).
	Rationales to modify/combine Wolverton / Rafferty are above and reincorporated.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Rafferty / Wolverton as applied to claims 4, 14 above, in further view of
	* Kiyama et al, US 20130261953 A1 hereinafter Kiyama. As per,
Claims 5, 15  
Rafferty / Wolverton teaches all the limitations in parent claims 4, 14. 
Rafferty / Wolverton does not explicitly recite: “further comprising 
	- “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled and the calculation of the travel time includes a time allocated for refueling the vehicle” as claimed.
* However *
Kiyama in analogous vehicle monitoring and assistance teaches or suggests: 
	- “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled” (Kiyama ¶ [0074] recommended electric energy 705 indicates electric energy recommended to be charged in the battery at the time of departure from the charging station 102 indicated by the From CSID 700) “and the calculation of the travel time includes a time allocated for refueling the vehicle” (Kiyama Fig.12 step 1103 and ¶ [0129] last sentence: Add charging time in departure place to inter-point cost, i.e. 1 hour between point A and point B as per Kiyama ¶ [0126] 2nd - 3rd sentences noting a unit of inter-point cost).  
	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Rafferty / Wolverton “method”/”non-transitory medium” to further include “identifying that the vehicle should be refueled before driving to the appointment location, wherein the response also identifies that the vehicle should be refueled and the calculation of the travel time includes a time allocated for refueling the vehicle”  in further view of Kiyama in order to utilize Dijkstra's algorithm as a powerful and more rigorous algorithm in determining the shortest route (Kiyama ¶ [0040] 2nd - 3rd sentences and MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as corroborated by Kiyama at ¶ [0154]. 
Rafferty / Wolverton in further view of Kiyama, the results of the combination would have fitted together in a complementary and predictable manner (MPEP 2143 A).

---------------------------------------------------------------------------------------------------------------------
Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Rafferty / Wolverton as applied to claims 1, 11 above, in further view of
	* Sakaida et al, US 20190178661 A1 hereinafter Sakaida. As per

Claims 6, 16 Rafferty / Wolverton teaches all the limitations in claims 1, 11 above. 
Rafferty further teaches or suggests: 
	- “identifying a current location of the vehicle” (Rafferty ¶ [0020] 2nd sentence: 
the navigation module 108 may be configured to obtain and update positional information of the vehicle 10 and to display such information to one or more users of the vehicle 10 (e.g., via the personal electronic device 130 and/or the display 126).

Rafferty does not explicitly recite “further comprising”: 
	- “identifying that the vehicle should be refueled” as claimed. 
* However *
Wolverton in analogous vehicle monitoring and assistance teaches or suggests:
 - “identifying that the vehicle should be refueled” (Wolverton ¶ [0106] In response to the conditional instruction, the method 400 may track the inputs 110 relating to the vehicle 104's fuel level and notify the user of the nearest gas station when the fuel reaches a certain level. To do this, the method 400 may interpret the phrase running out of gas as meaning less than 1/8 of a tank (based, e.g., on data or rules obtained from the vehicle-specific conversation model 132, the vehicle-specific user's guide knowledge base 140, or the vehicle context model 116). The method 400 may then monitor the vehicle sensors 
	Rationales to modify / combine Rafferty / Wolverton are above and reincorporated
with said dependent claims mere narrowing the notification to identification of when the vehicle should be refueled.  

Rafferty / Wolverton as a combination does not explicitly recite 
	- “identifying a type of a refueling station from data stored in a database that is associated with the past behavior of the person”
	- “identifying a specific refueling station of the type of refueling station in a vicinity of the current vehicle location”
	- “sending a second communication that identifies the specific refueling station in the vicinity of the current vehicle location” as claimed. 
* However *
Sakaida in analogous art of vehicle monitoring and assistance from a current location of a vehicle as per Sakaida ¶ [0052] 2nd sentence, ¶ [0095] 1st sentence teaches or suggests:
	- “identifying a type of a refueling station from data stored in a database that is associated with the past behavior of the person” (Sakaida ¶ [0095] last sentence: the information acquisition unit 13 acquires use history data including the numbers of times of use of gas stations that the user used in the past on a brand-by-brand basis and use history data including the numbers of times of use of convenience stores the user used in the past on a chain-by-chain basis from the storage unit 19 as the use history information of the facilities related to the suggested candidates. Sakaida ¶ [0095] 2nd sentence: the facilities related to the suggested candidates include, e.g., gas stations of brands that are the same as brands of the gas stations that are the suggested candidates and convenience stores often attached to gas stations);
- “identifying a specific refueling station of the type of refueling station in a vicinity of the current vehicle location” (Sakaida ¶ [0114] 1st, 9th sentences: Gas stations A to I, );
	
- “sending a second communication that identifies the specific refueling station in the vicinity of the current vehicle location” (Sakaida Figs. 7, 12, ¶ [0111] 2nd, 4th sentences: vehicle mounted apparatus 1 displays such refueling point in highlighted manner to suggest a refueling point the user desires. Therefore, providing a high priority to the gas station the user often used in the past and displaying such gas station in a highlighted manner enable suggesting a gas station user wishes to choose preferentially. Also, vehicle-mounted apparatus 1 displays info of a brand of a gas station that is a suggested candidate together with an icon of the suggested candidate, enabling provision of relevant info for determining whether or not to choose the gas station to the user. Also ¶ [0114]). 

It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Rafferty / Wolverton “method” / “non-transitory computer readable medium” to include Sakaida’s teachings in order to provide a high priority to the refueling point and displays the refueling point in a highlighted manner, enabling a refueling point that is of great benefit for the user to be suggested preferentially
(Sakaida ¶ [0109] 3rd sentence, ¶ [0110] 3rd sentence, ¶ [0112] 5th sentence, ¶ [0129] 2nd sentence & MPEP 2143 G). Consequently, the user would intuitively recognize a range that the relevant vehicle could  reach with a current remaining fuel amount and without refueling. Furthermore, the display mode control unit provided by Sakaida would successively change display modes according to the reaching probabilities, enabling the range that the vehicle can reach with a current remaining fuel amount and without refueling to be correctly displayed to the user (Sakaida ¶ [0017] 2nd-3rd sentences & MPEP 2143 G). This would tremendously help on the considerations for refueling as taught by 
Rafferty at ¶ [0027] and by Wolverton at ¶ [0105] last two sentences, ¶ [0106] and ¶ [0142], thus rendering such modification predictable.  

Rafferty / Wolverton in view of Sakaida, the results of the combination would have fitted together, like pieces of a puzzle, in a logical, complementary, and desirable manner aimed at serving the user. Thus, the results of such combination would have been predictable (MPEP 2143 A).

Claims 7, 17  
Rafferty / Wolverton / Sakaida teaches all the limitations in claim 6 above.  
Wolverton further teaches “the identification based on the received command identifying that the person wishes to purchase an item” (Wolverton ¶ [0142] noting the identification is based on the received command that the person wishes to purchase gas, pizza, balls)

Rafferty / Wolverton as a combination does not explicitly recite “further comprising”: 
	- “identifying a type of store from data stored in a database based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station”; “and”
	- “identifying a specific store of the type of store in the vicinity of the current vehicle location/ “ wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased”” as claimed.
* However *
Sakaida in analogous art of vehicle monitoring and assistance from a current location of a vehicle teaches or suggests: “further comprising”: 
	- “identifying a type of store from data stored in a database based on the type of store being associated with the past behavior of the person, wherein the type of store is different from the specific refueling station” (Sakaida ¶ [0095] last sentence: information acquisition unit 13 acquires use history data including the numbers of times of use of convenience stores the user used in the past on a chain-by-chain basis from the storage unit 19 as the use history info of the facilities related to the suggested candidates); “and”
identifying a specific store of the type of store in the vicinity of the current vehicle location” / “wherein the response identifies the specific store in the vicinity of the current vehicle location where the item can be purchased” (Sakaida  ¶ [0105] 1st sentence: priority provision unit 16 determines a suggested candidate closest to the destination from among suggested candidates to which a convenience store of a chain that is the same as a chain of convenience stores that the user uses most frequently is attached, the reaching probabilities for the suggested candidates being level 1, as a display object and provides priority 2 to the suggested candidate at step S87. ¶ [0096] last sentence:  vehicle-mounted apparatus 1 increments the number of times of use of a chain of the convenience store and thereby updates the convenience store use history data. ¶ [0114] ≈ 10th sentence: in step S87, the priority provision unit 16 determines gas station H closest to the destination, convenience store C (see FIG. 11) being attached to gas station H, convenience store C being most frequently used by the user from among from among convenience stores attached to gas stations determined as suggested candidates, the reaching probabilities for the gas stations being level 1, as a display object and provides priority 2 to the gas station H. ¶ [0112] 2nd sentence: noting another example where the suggested candidate provided with priority 2 in step S87 is a refueling point located at a position closest to the destination from among the refueling points to which the convenience store that the user uses most frequently is attached).
 Rationales to modify/combine Rafferty/Wolverton/Sakaida are above and reincorporated since dependent claims 7,17 merely narrow the identification to a specific store.

---------------------------------------------------------------------------------------------------------------------
Claims 8-10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Rafferty / Wolverton as applied to claims 1, 11 above, in further view of
	* Obaidi; Ahmad Arash US 20180286245 A1 hereinafter Obaidi. As per
Claims 8, 18 
Rafferty / Wolverton teaches all the limitations in parent claims 1, 11 above.  
Rafferty does not explicitly recite: “further comprising” 
- “identifying that the vehicle should be serviced”; as claimed. 
Wolverton however in analogous vehicle monitoring and assistance teaches or suggests:  
	- “identifying that the vehicle should be serviced”; 
th sentence: if user requests the vehicle personal assistant 112 to Remind me when I need to change my transmission fluid, the vehicle personal assistant 112 may retrieve data indicating the preferred fluid change schedule for the vehicle 104 (e.g., every 30,000 miles) from the knowledge base 140. 
	Wolverton ¶ [0109] 1st - 2nd sentences: The method 400 then stores the interpreted conditional instruction in a manner that allows it to be checked as a condition against the current context. For example, the method 400 may periodically (e.g., each time the odometer reading changes) check whether the current odometer reading is a multiple of 30,000, and notify the user when such an event occurs
Wolverton ¶ [0066] 3rd – 4th sentences noting another example identifying that the vehicle’s tire pressure is low) 
Rationales to modify/combine Rafferty/Wolverton are above and reincorporated with such dependent claims merely narrowing the identification to an intention to service the vehicle. 

Rafferty / Wolverton as a combination does not explicitly recite: “further comprising”: 
	- “sending a second communication to the vehicle identifying that the vehicle should be serviced” (bolded emphasis added on the untaught terms).
* However *
Obaidi in analogous art of vehicle monitoring & assistance based on identification that the vehicle needs service as per ¶ [0036], ¶ [0037], ¶ [0041], ¶ [0075] 2nd sentence.
	- “sending a second communication to the vehicle identifying that the vehicle should be serviced”	(Obaidi ¶ [0075] 3rd-5th sentences: vehicle 105 automatically provide information to system 105, which identifies various repair shops capable of performing emissions testing and/or repairs for vehicle. The shops, via system 150, send info to be displayed by the vehicle, such as information 850 that identifies testing, and information 855 identifying various facilitates capable of performing the test. In some cases, the system may select one of presented choices, and schedule the test via the system 150. Obaidi Fig.8A noting other example where the vehicle should be serviced with gas). 	It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to further modify Rafferty / Wolverton “method”/ “non-transitory medium” to include the teachings of Obaidi to provides a device communication system st sentence and MPEP 2143 G). The predictability of such modification is further corroborated by the broad level of skill of one of ordinary skills in the art as further corroborated by Obaidi at ¶ [0018] 3rd sentence and ¶ [0031].
	Alternatively, the claimed invention can be viewed as mere combination of old elements in similar vehicle monitoring & assistance field of endeavor, no matter of the type of fuel utilized. In such combination each element merely would have performed same analytical & communicative functions as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Rafferty / Wolverton in further view of Obaidi, the results of the combination, would have fitted together, like pieces of a puzzle in a complementary, logical, customer convenient and thus predictable manner (MPEP 2143 A).

Claim 9 
Rafferty / Wolverton / Obaidi teaches all the limitations in claim 8 above. 
Rafferty does not teach: 
- “identifying an odometer reading of the vehicle, wherein the identification that the vehicle should be serviced is based at least in part on the identified odometer reading”.  
Wolverton however in analogous vehicle monitoring and assistance teaches or suggests:  
	- “identifying an odometer reading of the vehicle, wherein the identification that the vehicle should be serviced is based at least in part on the identified odometer reading”.  
	(Wolverton ¶ [0108] 6th sentence: if user requests the vehicle personal assistant 112 to "Remind me when I need to change my transmission fluid," the vehicle personal assistant 112 may retrieve data indicating the preferred fluid change schedule for the vehicle 104 (e.g., every 30,000 miles) from the knowledge base 140. 
	Wolverton ¶ [0109] 1st - 2nd sentences: The method 400 then stores the interpreted conditional instruction in a manner that allows it to be checked as a condition against the current context. For example, the method 400 may periodically (e.g., each time the odometer reading changes) check whether the current odometer reading is a multiple of 30,000, and notify the user when such an event occurs)
Rafferty/Wolverton are above and reincorporated with such dependent claims merely narrowing service identification to odometer reading.  
		Rationales to modify / combine Rafferty/Wolverton / Obaidi were presented above.
Claim 10 Rafferty / Wolverton / Obaidi teaches all the limitations in claim 8 above. 
Rafferty does not teach: further comprising” 
	- “identifying a tire pressure of the vehicle, wherein the identification that the vehicle should be services is based on the identified tire pressure” 
Wolverton however in analogous vehicle monitoring and assistance teaches or suggests:  
	- “identifying a tire pressure of the vehicle, wherein the identification that the vehicle should be services is based on the identified tire pressure” 
	(Wolverton ¶ [0066] 3rd-5th sentences: vehicle personal assistant 112 may respond by informing the user that the tire pressure is low in one of the tires. The user may then ask "which tire is low?" and the vehicle personal assistant 112 may refer to real-time inputs 110 to determine which tire has the low pressure and respond "the right front tire." If the user then proceeds to begin filling the left rear tire with air (as determined from the real-time inputs 110), the vehicle personal assistant 112 may then state that "it's the right front tire that needs air," with emphasis on the words "right" and "front.")
Rationales to modify/combine Rafferty/Wolverton are above and reincorporated with the dependent claims merely narrowing service identification to tire pressure reading.  
Obaidi in analogous art of vehicle monitoring & assistance also teaches or suggests: 
	- “identifying a tire pressure of the vehicle, wherein the identification that the vehicle should be services is based on the identified tire pressure”.  
		(Obaidi ¶ [0036] an occurrence of an event at the may include a change in status of vehicle 105 and/or of one of the components of the vehicle 105. Example events that may occur include: ¶ [0037] vehicle breakdown events, such as a change in pressure of one or more of the tires of the vehicle 105. ¶ [0041] other events, over certain time periods, may indicate a request or desire for certain services to be provided by service providers associated with the infrastructure entities 120A-B. Obaidi ¶ [0044] 1st sentence: context module 220 transmits parameters associated with the occurrence of the event (i.e. change in tire pressure at ¶ [0037]) at the connected vehicle 105 from the cloud-based 
		Rationales to modify / combine Rafferty/Wolverton / Obaidi were presented above,
with such dependent claims merely narrowing service identification to tire pressure.
--------------------------------------------------------------------------------------------------------------------- 
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
* AirWire Technologies and Reliance Jio Partner to Bring Connected Car Apps and Services to India, Business Wire, Feb 26, 2017
* US 20090006194 A1 reciting at ¶ [0025] User X continues along her route home and the time is now 5:15 pm, and close to dinner time. Knowing that she and her family have preference for Chinese food, the navigation system outputs a custom advertisement for a local Chinese food restaurant near her house, along her route. If she presses the custom icon, a dialog box appears asking if she would like to send them her favorite order, (or possibly offering the option to see a menu). If she accepts, the navigation system adds the restaurant as a stop along her route, where she can stop and pick up her dinner order.
* US 20150195678 A1 teaching situation sensitive push of information to a vehicle with emphasis on Fig.2A step 126 identifying nearby restaurants, rest stops, rest rooms, hotels, coffee shops and other potential stops  
* US 20160349075 A1 teaching route scheduling and presenting route-based fuel information with emphasis on Figs. 3-10 and associated text for recommending specific products and ¶ [0045] reciting: For example, if a current vehicle position is not far from home, a house icon 304 indicating a distance from the current vehicle position and the location of the home can be placed on the second segment 302 based on a distance between the current vehicle position and the location of the house. When the driver enters a restaurant as a point of interest (POI) which is estimated to consume a fuel amount to reach from the current vehicle position less than the current fuel amount, the screen 300 also displays a restaurant icon 305 indicating the restaurant on the second segment 302 based on the drivable distance and the estimated fuel amount to be consumed to reach the restaurant. In this way, any POI search result may be included in consideration of fuel planning. Alternatively, a mere address entry or a possible entry from a list in the driver's address book, either in the navigation system, in the external device connected to the navigation system or in a cloud resource, may be used as the point.
US 20170256106 A1 teaching at ¶ [0128] Fig. 4 [immediately below] is a diagram showing an example of information provided by the informing device G1. ¶  [0129] Upon receiving the store visit promotion signal from the store visit promotion signal output unit 153, the informing device G1 displays a figure for promoting a store visit, as shown in Fig. 4.  The figure shown in Fig. 4 expresses a vehicle going to a store.  The figure shown in Fig.4 prompts the user to visit a store. ¶ [0135] Fig. 6 [immediately below] is a diagram showing an example of information provided by the informing device G2 shown in Fig. 5.

    PNG
    media_image2.png
    471
    470
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    542
    337
    media_image3.png
    Greyscale


	  * US 20100106401 A1 Traveling guidance system, traveling guidance method, and computer program reciting at ¶ [0003] “Conventionally, when the driver of a vehicle looks at the fuel gauge when traveling and notices that the remaining fuel is low, the driver drives to a gas station he or she remembers, to fuel the vehicle, Further, when using a navigation system, it is possible to detect the vehicle location with the navigation system even in an area unfamiliar to the driver, and then nearby fueling facilities are displayed on the navigation screen, so that the driver can find the location of the nearest gas station by referring to the displayed navigation screen”.
	* US 20200250898 A1 ¶ [0027]: determine an anticipated departure time based on an appointment location, an appointment time, a distance to the appointment, an expected travel time to the appointment location (based on traffic congestion, refueling/recharging, and the like), and other user preference as described in greater detail herein.
	* US 20100082246 A1 Navigation Features for Obtaining Fuel Before Returning A Rental Vehicle reciting at ¶ [0052]: “selection of the gasoline station may be based on one or more factors.  The gasoline station to be identified or determined may be the gasoline station that is nearest or closest to the rental service return location 508 (such as the gasoline station 528), the gasoline station that has the cheapest or lowest gasoline price, the gasoline station of a preferred name brand or type (e.g., a user may want to use a discount or preferred card at a specific type of gasoline station or a user may prefer one type of gasoline over another type), and/or the gasoline station that is located conveniently or relatively the most conveniently with respect to driving to the rental return service return location.  More, fewer, or different factors may be considered”.
	
	* US 20030065427 A1 Method and device for interfacing a driver information                        system using a voice portal server reciting at ¶ [0026]: “Find a gas station enroute") to determine the best gas station on the route.  This gas station request may also be qualified in any number of ways (e.g. "Service station brand A," "Cheapest gas," "gas station closest to the highway," "gas station closest to the destination," etc.)”
	
	* US 20200211553 A1 Two-way in-vehicle virtual personal assistant
	* US 20200193549 A1 Autonomous Vehicle Monitoring Using Generated                         Interfaces reciting at ¶ [0039]: “if the vehicle is running low on fuel (vehicle state) and the traffic is congested (external state), then the issue type determined could be a fuel issue and the system could then navigate the vehicle to the nearest gas station based on knowing that the vehicle could not reach the current task's destination”.
	
	* US 20200092689 A1 Outputting an entry point to a target service reciting at 
¶ [0092]:  For example, an event field included in Detectable Event A is "enters Gas Station A." As such, the condition associated with determining that Detectable Event A has occurred is: the current GPS data associated with a vehicle matches the location data corresponding to the area within Gas Station A. An event field included in Detectable event F is "arrives in vicinity of Gas Station A." As such, the condition associated with determining that Detectable Event F has occurred is: the current GPS data associated with a vehicle matches to the area around Gas Station A. An event field included in Detectable event B is "vehicle tire pressure is too high or too low." As such, the condition 
associated with determining that Detectable Event B has occurred is: the vehicle tire pressure is less than a first threshold tire pressure value, or vehicle tire pressure is greater than a second threshold tire pressure value, where the first threshold tire pressure value is less than the second threshold tire pressure value. An event field included in Detectable event C is the "distance between vehicle and third party object is too short."
US 20150210292 A1 Gaze driven interaction for a vehicle reciting at ¶ [0061]: “As a further embodiment, the message could be linked to a further action, for example display message "Low on fuel," and upon gaze, new options could appear "Navigate to nearest fuel station" and "Ignore," these options could be selected by gaze, spoken word, and/or other input such as button/control input”.
	* US 20140200038 A1 Location Assisted Service Capability Monitoring reciting at ¶ [0071]: “In response to receiving a notification that the mobile device will be entering such a region within five minutes and is predicted to remain within that region for thirty minutes, the vehicular navigation system can measure the amount of fuel that the vehicle currently has in its tank, and can proactively search for gas stations along the route or in the regions through which the vehicle is predicted to travel during those thirty minutes.  The vehicular navigation system can determine, based on all of this information, whether the vehicle will need to stop at one of these gas stations in order to refuel before the tank becomes empty.  The vehicular navigation system can then notify its user of such a need, and of the location of nearby gas stations, in advance of the time that the mobile device and the vehicle carrying it enter into the region of poor quality communication services.  Thus, by registering for such notifications from the mobile device, the vehicular navigation system can avoid being caught in a predicament in which the system failed to alert the user of the need to refuel because the system was unable to use a wireless communication network to search for the closest gas stations at the time that the system detected a low fuel level in the vehicle's gas tank”.
	* US 20130308470 A1 reciting at ¶ [0049]: “Local office 103 may use the current fuel consumption information and current amount of fuel remaining to determine the distance remaining until the vehicle's fuel container will be empty or near empty and the distance to the nearest fuel station”.
	* US 20140359499 A1 Systems and methods for dynamic user interface generation and presentation teaching at Fig.3F and ¶ [0029] last sentence: “In this example, the system determines that the vehicle is low on fuel and provides options to re-route to the nearest gas station”.
	* US 20140278056 A1 System and method for route-specific searching
	* US 20100063717 A1 Methods and systems for monitoring fuel status of vehicles 
reciting at ¶ [0030]: “For example, the vehicle occupant may desire a first low fuel indication when refueling will be necessary relatively soon (e.g., when the fuel tank has sufficient fuel for the vehicle to travel to a nearest service station plus an additional distance, for example twenty miles in one exemplary embodiment), as well as a second low fuel indication when refueling is more immediately necessary (for example, when the fuel tank has sufficient fuel for the vehicle to travel to a nearest service station plus a shorter additional distance, for example five miles in one exemplary embodiment), among various other possible preferences of the vehicle occupant”.
	* US 20070233363 A1 Navigation system for a motor vehicle reciting at ¶ [0081] If, for example, information that the tank is almost empty is transmitted, then navigation to the nearest gas station is offered and/or provided.
	* US 20070061057 A1 Vehicle network advertising system reciting at ¶ [0028]: “One example of a working context is "fuel is low (from a sensor in the fuel gage), and a service station is in the vicinity (from a navigation location map)".  A working context is a key trigger component for coupon presentation”.
	* US 20020111822 A1 “Information mediating system and method for mediating 
Information” reciting at ¶ [0305]: “The gas remaining sensor is installed in a gas tank of each automobile.  When the sensor detects the remaining gas is low, then the mediating server searches the nearest gas station through the internet, and displays the direction to the nearest gas station”.
	* US 9996878 B1 “In-vehicle infotainment insurance applications” reciting at column 17 lines 21-25: “At block 7124, the method presents, on the in-vehicle display, that the fuel level is low, the availability of the closest service station, and a "get gas" button.  The method then continues to terminal G3”.
	* US 20140210604 A1 Control system for controlling display device teaching at ¶ [0073] “After the display device 10 displays the information image G11 shown in the lower part of FIG. 3 as the first information image, the CPU 20A controls the display device 10 at step S140 to display the information image G12 as the second information image in a whole of the display region R1, the information image G12 is an notice image for notifying the handling strategy with respect to the low fuel warning and includes a route guide image to a nearest gas station”.
	* US 20090018770 A1 Mobile notification system reciting at mid-¶ [0038]: If the vehicle is low on gasoline, the device may provide a list of gas stations in the vicinity.
	* US 20140199980 A1 Location- Assisted Service Capability Monitoring reciting at ¶ [0072] last sentence: “Thus, by registering for such notifications from the mobile device, the vehicular navigation system can avoid being caught in a predicament in which the system failed to alert the user of the need to refuel because the system was unable to use a wireless communication network to search for the closest gas stations at the time that the system detected a low fuel level in the vehicle's gas tank”.
	* “US 6339745 B1 System and method for fleet tracking”: reciting at column 145 lines 50-54: “For a "low fuel" indication, the user can send the driver information on the closest gas station.  The transmission would be sent by the user seamlessly by simply highlighting the information and clicking on the send message feature”.
	* US 20140188388 A1 System and method for vehicle navigation with multiple abstraction layers reciting at mid-¶ [0033]: “The abstraction layering processor 161 can also be configured to determine when the level of fuel is low and automatically initiate a search for near fuel stations using the map data 134 and generate a route to the nearest fuel station.  The routing and the indication of the nearest fuel station can be displayed for the driver”.
	* US 20120136865 A1 Method and apparatus for determining contextually relevant geographical locations reciting at ¶ [0074]: “By of example, in one use case, the recommendation module 511 recommends to the user the closest gasoline station when the user's gas tank is very low, or considering the user's gas usage profile”.
	* US 20070005233 A1 Navigation device and method for displaying alternative routes reciting at ¶ [0043]: “The list is initialized to generally useful POI types (for car drivers) like petrol stations, restaurants, parking spots etc. Hence, a user can very readily ask the program to calculate a new route that will navigate him to the nearest petrol station etc. This can happen during the course of a drive--i.e. the user realises that he is low on fuel and will need the route to be re-calculated to pass by a petrol station, whilst still maintaining the original destination”.
	* US 20100217482 A1  “Vehicle-based system interface for personal navigation device” reciting at ¶ [0060] “According to this illustrative embodiment, once the PND receives the low gas signal, it will display a low gas message, and ask the user if they would like to map to the nearest gas station”.
	* US 20100198508 A1 Navigation system having route customization mechanism and method of operation thereof reciting at ¶ [0057]: For example, if the vehicle's fuel tank is at a low level, the recommend refuel module 220 will recommend the closest and cheapest fuel station within that range.
	* US 20100145609 A1 Energy and emission responsive routing for vehicles reciting at ¶ [0025] “Route selection may also be a function of vehicle system and component status and requirements.  In one embodiment, storage battery power levels or other status is monitored (e.g. at 110, FIG. 1), automatically triggering a reroute when battery power level is low as compared to a low condition threshold; rerouting the hybrid vehicle to another route may include selecting another route having a lower total travel time to the destination, a proximity to a storage battery recharging station, and a proximity to a renewable fuel filling station (e.g. hydrogen fuel cell fuel, bio-diesel, etc.)”.	* US 20100138146 A1 Routing method, routing arrangement, corresponding                         computer program, and processor-readable storage medium reciting at ¶ [0023] “These destinations are situated for example either along a route (for example points of interest, gas stations) or in the vicinity of a location (e.g., parking facilities, hotels), or in an area (e.g., a region or nature preserve), or are determined by the navigation system itself based on the current situation (e.g., gas stations, if the fuel level is low)”.
	* US 20120179347 A1 reciting at mid-¶ [0039]: “Additionally, it is also contemplated that the vehicle trip may correspond to other durations (e.g., the time between vehicle recharging or refueling events, manual trip resets, etc.)”.
	* US 20130274972 A1 System and method for a one-time departure schedule  setup for charging battery-electric vehicles
	* US 20180143029 A1 Intelligent system and method for route planning emphasis on Figs. 2A-2D and associated text 
	* US 20150158393 A1 teaching with a Charging management system with emphasis on the time estimations of Figs. 5-9, 13, 14, 16-21 and associated text  
	* US 10124682 B2 Charge control system, estimating departure time at Fgi.7 step S120
	* US 20100127847 A1 teaching virtual dashboard with location based capabilities as per Fig.7 and associated text 
	* US 9536197 B1 teaching the processing data streams from data                       producing objects of vehicle and home entities and generating recommendations and settings with emphasis on the has recommendations at Fig. 13B
	* US 10470025 B1 Generating and sending automated support communications 
using location detection and keyword identification, teaching a personal roadside assistant at Fig. 13
	* US 9230379 B2 teaching Communication of automatically generated shopping list to vehicles and associated devices
US 20200250696 A1 system and method for prioritizing content based on                        automobile-usage patterns with emphasis on Fugs. 2A-2C and associated text 
	* US 20100082246 A1 ¶ [0023] “The navigation device 108 and/or software thereof may provide a user an option to obtain gasoline before returning the rental vehicle 102 to a rental service return location or office, as described in more detail below.  For example, the navigation device 108 provides an option to locate and route to a gasoline station around a rental service return location before returning the 
rental vehicle 102 to the rental service return location.  Such an option or feature may advantageously and conveniently assist a renter or customer in meeting his or her agreement of refueling the rental vehicle 102 before it is returned”.
	¶ [0045] “Once the desired destination point is identified as a rental service return location or office, the application program 217 offers an option 405 via a display 409, such as the display 209. The option 405 is a graphical representation or icon that prompts or asks a user to decide if he or she would like to obtain gasoline before returning the rental vehicle. For example, the option 405 may include a phrase reciting "Would you like to obtain gasoline before returning the rental vehicle?" Other phrases or words may be used to convey an option or a query to obtain gasoline before returning a rental vehicle. The option 405 may also include software selection buttons or icons 413 for selecting or not selection the option 405. For example, a "Yes" icon 413 and "No" icon 413 may be provided for selection by the user. Alternatively, hardware buttons 417 may be used instead of or in addition to the software buttons or icons 413 for selection of the option 405”.
	¶ [0046]: “if the option 405 to obtain gasoline is selected (e.g., the user selects the "Yes" icon 413), the navigation device 401 identifies or determines a gasoline station (such as to be an intermediate destination point) along a route to the rental service return location”.
	* US 10791417 B1 teaching Low-fuel indicator enablement based on fuel station                       locations
* US 20140372221 A1 methods and systems for utilizing vehicle telematics teaching at Fig.6 & ¶ [0012] 2nd sentence: “For example, if a vehicle is low on gasoline or has a mechanical problem, it may be helpful for a user associated with the vehicle to be presented with information corresponding to the locations of gas stations or repair shops in close proximity to the vehicle”.
* US 10134042 B1 teaching at column 9 lines 34-46: “Referring back to FIG. 4, in one embodiment, at step 418a, the infrastructure platform 125 may be configured to automatically detect low fuel conditions by monitoring generated push notifications 312.  In response to detecting a low fuel alert (decision block 418a, yes branch) the infrastructure platform 125 may automatically identify at least one closest fuel dispensing station based on the current location of the vehicle (at 418b) and based on the third party information provided by the cloud-based vehicle ownership support services 234a-n. Furthermore, the infrastructure platform 125 may automatically send map information corresponding to the identified fuel dispensing stations to the mobile application 202”.
* US 20130144471 A1 System and method for managing vehicle by using mobile terminal teaching the recommendation for servicing of vehicle at Figs. 7-8 extracted immediately below and associated text 

    PNG
    media_image4.png
    623
    450
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    585
    455
    media_image5.png
    Greyscale

* US 20110224900 A1 teaching Route Planning Device and Route Planning System with emphasis on Figs. 14-15 and associated text 

* US 10198877 B1  teaching providing communications channel between instances of automated assistants of automobile computer system, by causing automated assistant interface to provide output to user of automobile computer system 
 
* US 20200027283 A1 Vehicle management system, vehicle management program, and vehicle management method

* US 20140207959 A1 emphasis on Figs. 11A-B and ¶ [0113]: displaying all gas stations in 20 mile/kilometer proximity, displaying the gas station locations, specials, and price of unleaded gas at that location
* US 20140032101 A1 reciting at ¶ [0034]: “In this example, the driver may be content to stop at any gas station that has a hamburger place in close proximity, regardless of the particular brands”.
* US 20120323664 A1 reciting at ¶ [0052]: Alternatively, a user with a coupon for a particular item such as brand name tortilla chips can be sent a reminder notification when the user is in close proximity to any store which sells brand name tortilla chips.  The user can then, for example, be notified when he/she is in close proximity to a grocery store, convenience store, or gas station which sells the brand name tortilla chips.  The proximity at which the user must be in to receive the notification can be a set distance or variable and in some embodiments is adjustable by the user.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
November 4th, 2021 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). Versata  793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699.
        2 Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360, FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)
        3 Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699.
        4 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        5 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        6 Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017)
        7 Voter Verified, Inc. v. Election Systems & Software, LLC, 887 F.3d 1376, 1385, 126 USPQ2d 1498, 1504 (Fed. Cir. 2018). Versata  793 F.3d at 1312-13, 1331, 115 USPQ2d at 1685, 1699.
        8 Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360, FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016)
        9 Mortgage Grader, 811 F.3d. at 1324, 117 USPQ2d at 1699.